Per Curiam :
For the natural flow of water over plaintiff’s lot the defendant city would not be responsible. But the plaintiff contended, and the jury, under proper instructions, have found, that by the action of the city the flow of the water over her land had been largely increased, and that the injury complained of was the result of such increased flow. An examination of the respective specifications discloses no substantial error. We were not asked to reverse by reason of the instruction referred to in *577the seventh specification. It was technically inaccurate, as was said in Railroad Co. v. Ziemer, 124 Pa. at page 571, but it did the defendant no harm.
Judgment affirmed.